         Case 1:18-cv-03728-SDG Document 34 Filed 05/05/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
UNITED STATES OF AMERICA, ex rel.
HENRY B. HELLER,
     Plaintiffs,
                                              Civil Action File No.:
v.
GUARDIAN PHARMACY, LLC, and                   1:18-cv-03728-SDG
GUARDIAN PHARMACY OF
ATLANTA, LLC,
     Defendants.


  DEFENDANT GUARDIAN PHARMACY, LLC’S MOTION TO DISMISS

       For the reasons set forth in the accompanying Brief in Support of its Motion

to Dismiss, Defendant Guardian Pharmacy, LLC (“Guardian Pharmacy”)

respectfully moves to dismiss Relator Henry B. Heller’s (“Relator” or “Heller”)

Amended Complaint (“Complaint”) (Doc. 24) pursuant to Federal Rules of Civil

Procedure 9(b) and 12(b)(6).

       Guardian Pharmacy seeks dismissal because Relator’s Complaint fails to

state a claim for relief as to Guardian Pharmacy and fails to plead fraud with the

requisite particularity. Specifically, Relator’s allegations against Guardian

Pharmacy are entirely derivative of his allegations against Guardian Pharmacy of

Atlanta, LLC (“Guardian Atlanta”), which has separately moved for dismissal.

Because Relator has not stated a claim against Guardian Atlanta, his claim against
       Case 1:18-cv-03728-SDG Document 34 Filed 05/05/20 Page 2 of 4




Guardian Pharmacy likewise fails.

      Further, even if Relator’s Complaint did state a claim against Guardian

Atlanta, Relator’s Complaint fails to plead facts that would make Guardian

Pharmacy responsible for Guardian Atlanta. Relator does not allege any separate

wrongdoing as to Guardian Pharmacy, but rather impermissibly seeks to lump

Guardian Pharmacy together with Guardian Atlanta.

      WHEREFORE, Guardian Pharmacy respectfully moves the Court to dismiss

Plaintiff’s Amended Complaint, without leave to amend, as to any claims against

Guardian Pharmacy, and for such other and further relief, at law or in equity, to

which Guardian Pharmacy may be entitled.

      Respectfully submitted this 5th day of May, 2020.

                                           ARNALL GOLDEN GREGORY LLP


                                           /s/ W. Jerad Rissler
                                           W. Jerad Rissler, Esq.
                                           Georgia Bar No. 142024
                                           jerad.rissler@agg.com
                                           Glenn P. Hendrix, Esq.
                                           Georgia Bar No. 346590
                                           glenn.hendrix@agg.com
                                           171 17th Street, Suite 2100
                                           Atlanta, Georgia 30363-1031
                                           404.873.8500 (Telephone)
                                           404.873.8501 (Facsimile)




                                       2
       Case 1:18-cv-03728-SDG Document 34 Filed 05/05/20 Page 3 of 4




                                           Attorneys for Defendant
                                           Guardian Pharmacy, LLC




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).



                                           /s/ W. Jerad Rissler
                                           W. Jerad Rissler, Esq.
                                           Georgia Bar No. 142024


      This 5th day of May, 2020.




                                       3
        Case 1:18-cv-03728-SDG Document 34 Filed 05/05/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that on May 5, 2020, I electronically filed the foregoing

DEFENDANT GUARDIAN PHARMACY, LLC’S MOTION TO DISMISS with

the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to all Counsel of Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                          4
